United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-756
Issued: September 30, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 21, 2011 appellant filed a timely appeal from an October 12, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
wage-loss compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s claim for wage-loss
compensation from September 23, 2005 through February 23, 2007.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its final decision. This additional evidence cannot be
considered by the Board. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell,
5 ECAB 35, 36 n.2 (1952).

On appeal, appellant contends that the medical evidence establishes that she was unable
to work during the claimed period.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated May 3, 2011, the
Board reversed OWCP’s May 25, 2010 decision terminating appellant’s compensation and
schedule award benefits for refusing an offer of suitable employment, due to an unresolved
conflict in medical opinion.3 The facts and the law contained in the Board’s prior decision are
incorporated herein by reference.
On March 8, 2007 appellant, then a 57-year-old clerk, filed an occupational disease claim
alleging that she sustained injuries to her cervical and lumbar spine due to her employment
activities. She stopped working on February 22, 2007. Appellant stated that she first became
aware of her condition on September 27, 2005. OWCP accepted her claim for sprains of the
cervical and lumbar spines and aggravation of degenerative cervical and lumbosacral
intervertebral disc disease. The claim was subsequently accepted for cervical subluxation. On
May 10, 2007 appellant submitted a claim for wage-loss compensation claiming total disability
from September 23, 2005 through February 23, 2007.4
Medical evidence submitted by appellant relevant to the period of her claimed disability
included a September 9, 2005 work-tolerance form signed by Dr. Russell Cox, a chiropractor,
who stated that she could work eight hours a day with restrictions, including standing and
walking no more than four hours a day; sitting intermittently eight hours a day; lifting no more
than 25 pounds; and using her arms frequently. In a September 28, 2005 work tolerance form,
Dr. Daren L. Kirk, a chiropractor, diagnosed lumbar dysfunction and stated that appellant was
able to work eight hours per day with restrictions, including standing and walking no more than
six hours a day, occasional bending and lifting no more than 15 pounds occasionally.
The record reflects that on September 23, 2005 appellant accepted a light-duty job offer
that encompassed Dr. Cox’s restrictions. Physical restrictions included working only eight hours
a day; walking four hours a day; sitting intermittently eight hours a day; lifting 25 pounds
intermittently; and lifting above the shoulder frequently.
In a February 22, 2007 report, Dr. Kirk stated that he had been treating appellant since
September 23, 2005 for low back and neck pain. Examination revealed decreased lumbar and
cervical range of motion and pain was elicited upon all ranges of motion. X-rays revealed
lumbar and cervical intersegmental dysfunction and degenerative disc disease. He diagnosed
lumbar strain/sprain due to occupational lifting, resulting in intersegmental dysfunction with
associated hypokinesia and spinal paravertebral myospasm and myalgia complicated by
degenerative disc disease and cervical intersegmental dysfunction with associated hypokinesia
and spinal paravertebral myospasm complicated by degenerative disc disease and aggravated by
3

Docket No. 10-1785 (issued May 3, 2011).

4

Appellant submitted time analysis sheets reflecting that she missed work from September 23, 2005 through
February 23, 2007 due to alleged back and neck pain.

2

moving in any range of motion. Dr. Kirk stated that, over the course of the previous year and a
half, appellant’s spinal condition had continued to deteriorate, although she had received
chiropractic adjustments and intersegmental fraction therapy approximately every two weeks
since her first visit. He opined that her constant bending, lifting, squatting, etc. at work had
resulted in constant myospasms and spinal degeneration.
Appellant was treated by Dr. Gerald Snider, a Board-certified family practitioner, who
opined that she was unable to work as of March 1, 2007 due to her accepted conditions. OWCP
found that she was totally disabled as of March 1, 2007 and placed her on the periodic rolls.
In a letter dated May 15, 2007, OWCP informed appellant that the evidence submitted
was insufficient to establish her claim. Appellant was advised to provide additional medical
evidence to establish that she was totally disabled from September 23, 2005 through
February 23, 2007.
On May 22, 2007 Dr. Kirk indicated that, since September 27, 2005, when he first began
treating her, appellant had experienced chronic low back and neck pain. As a result of her
chronic pain, appellant was placed on light duty status. He stated, “There have been many days
since 9/27/2005 that she has not been able to go to work at all.” In a September 26, 2007 letter,
Dr. Kirk referenced his February 22, 2007 report that contained a diagnosis of cervical and
lumbar intersegmental dysfunction. He clarified that he used the term “intersegmental
dysfunction” interchangeably with “vertebral subluxation.”
On October 7, 2007 appellant contended that she was entitled to compensation for the
period dates claimed because OWCP accepted her claim with the date of injury identified as
September 27, 2005.
In an October 10, 2007 second opinion report, Dr. William D. Smith, a Board-certified
orthopedic surgeon, provided examination findings and diagnosed degenerative cervical and
lumbar disc disease, which he attributed, in part, to the work incident dated September 27, 2005.
Stating that appellant was not capable of working at a modified mail processor position, he
provided permanent restrictions, included sitting for no more than one hour; standing and
walking for 30 minutes; pushing, pulling and lifting a maximum of 10 pounds for four hours; no
squatting, kneeling, climbing, bending, stooping, twisting; reaching above the shoulder; or
operating a motor vehicle.
The record contains reports from Dr. Snider through the date of the final decision in this
matter reiterating his opinion that appellant was unable to work due to her accepted condition. In
a December 21, 2007 report, Dr. Snider stated that she had suffered an injury to both the cervical
and lumbar spine on September 27, 2005. He noted that magnetic resonance imaging (MRI)
scan of the cervical and lumbar spine revealed L5-S1 disc degeneration with grade 2 spondylosis
and a possible posterior midline protrusion of the C3-4 and C2-3 discs and posterior bulging of
the C6-7 disc as well as small cyst-like structures in the bilateral foramen. Dr. Snider noted that
appellant’s activities were extremely limited and she had difficulty performing even light duties.
Appellant’s attempt to return to light duty failed due to increase in her neck and low back pain
after 25 minutes.

3

In a second opinion report dated September 8, 2008, Dr. Sami Framjee, a Board-certified
orthopedic surgeon, opined that appellant’s accepted conditions had resolved and that she could
return to her position as a manual mail clerk with restrictions including lifting no more than 20
pounds.
OWCP referred appellant to Dr. Christopher Jordan, a Board-certified orthopedic
surgeon, to resolve the conflict in medical opinion between Dr. Framjee and Dr. Snider. In a
November 15, 2008 report, Dr. Jordan related her statement that her neck and back spasms
developed in 2005. In response to OWCP’s questions, he stated that there was no evidence of
acute problems and that the cervical and lumbar MRI scans reflected degenerative changes.
Based on her physical examination, it seemed reasonable she could work part time in a sedentary
job.
The record contains a report of a December 22, 2008 functional capacity evaluation
performed by Don Stover, a physical therapist, who states that appellant was not able to function
at the medium/heavy demand level as her original job required, but she should be able to safely
function at the light/medium demand level with restrictions of no lifting from floor to waist level,
no squatting, no standing or walking more than 30 minutes without the opportunity to sit.
In an April 16, 2009 referee report, Dr. C.L. Soo, a Board-certified orthopedic surgeon,
diagnosed multiple lumbar degenerative changes and opined that appellant had continuing
residuals from her accepted injury. He stated that a new functional capacity examination was
necessary to determine whether appellant could work full or part time at a regular sedentary,
light or limited-duty job. Pursuant to the results of a December 11, 2009 FCE, Dr. Soo opined
that she could perform a job involving a light level of work eight hours per day, with restrictions.
Including lifting from floor to waist less than three hours per day, lifting waist to eye level less
than 17 pounds, three hours per day, carrying with both hands less than 25 pounds, three hours
per day, sitting, walking, standing or repetitive truck rotation less than six hours per day, raising
her arm above the head, standing, bending over, stooping and climbing stairs less than three
hours per day.5
On May 27, 2010 appellant inquired as to the status of her claim for compensation for the
period September 28, 2005 through February 23, 2007. She contended that the employing
establishment was in agreement that she was disabled, because it never protested about the times
she missed work. Appellant argued that the medical evidence was sufficient to establish her
claim.
In an August 24, 2010 letter, Dr. Snider stated that appellant had been under his care
since March 1, 2007 due to work-related trauma and subsequent dysfunction. He opined that she
was unable to perform the duties of the modified clerk position.
5

On March 15, 2010 the employing establishment offered appellant a position as a modified clerk, which OWCP
found to be suitable. On April 10, 2010 appellant informed OWCP that she was physically unable to perform the
duties of the modified clerk position. By decision dated May 25, 2010, OWCP terminated her compensation
benefits effective June 6, 2010 for failure to accept suitable employment. In a decision dated May 3, 2011, the
Board reversed OWCP’s May 25, 2010 decision terminating appellant’s compensation and schedule award benefits
for refusing an offer of suitable employment, due to an unresolved conflict in medical opinion. Docket No. 10-1785
(issued May 3, 2011).

4

By decision dated October 12, 2010, OWCP denied appellant’s claim for compensation
for the period September 28, 2005 through February 23, 2007. It found that there was
insufficient medical evidence to establish that she was totally disabled from work during this
period.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the evidence.6 For each period of disability
claimed, the employee has the burden of establishing that he was disabled for work as a result of
the accepted employment injury.7 Whether a particular injury causes an employee to become
disabled for work and the duration of that disability, are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.8 The Board will not require
OWCP to pay compensation for disability in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so, would essentially
allow an employee to self-certify their disability and entitlement to compensation.9
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.10 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant,11 must be one of reasonable medical certainty12 and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.13
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.14 Disability is thus not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
6

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
7

See Amelia S. Jefferson, id. See also David H. Goss, 32 ECAB 24 (1980).

8

See Edward H. Horton, 41 ECAB 301 (1989).

9

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

10

See Viola Stanko, claiming as widow of (Charles Stanko), 56 ECAB 436 (2005); see also Naomi A. Lilly,
10 ECAB 560, 572-73 (1959).
11

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

12

See Morris Scanlon, 11 ECAB 384, 385 (1960).

13

See William E. Enright, 31 ECAB 426, 430 (1980).

14

20 C.F.R. § 10.5(f).

5

who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as that term is used in FECA.15
ANALYSIS
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence a causal relationship between her claimed total disability between
September 23, 2005 and February 23, 2007 and her accepted cervical and lumbar conditions.16
The reports of her physicians do not provide a rationalized medical opinion finding her disabled
for work during the claimed period. Therefore, the medical evidence submitted is insufficient to
meet appellant’s burden of proof.17
The medical evidence included reports from her chiropractors. Dr. Kirk, who began
treating appellant on September 23, 2005, diagnosed cervical and lumbar intersegmental
dysfunction pursuant to x-rays, clarifying that “intersegmental dysfunction” was a term that he
uses interchangeably with “vertebral subluxation.” The Board finds that she is a physician for
purposes of FECA.18 His reports, however, do not support appellant’s claim for total disability.
Dr. Snider’s reports also fail to establish that appellant was disabled for the period in
question. He provided an inaccurate history of injury reflecting that she suffered an injury to
both the cervical and lumbar spine on September 27, 2005. In fact, appellant’s claim was
occupational in nature, having developed as a result of employment activities over a period of
time. Dr. Snider admittedly did not begin treating her until March 1, 2007, when he opined that
she was unable to work due to her accepted conditions. He did not address appellant’s ability to
work prior to that time, however. Therefore, Dr. Snider’s reports are not relevant to the issue at
hand, namely, whether she was disabled between September 23, 2005 and February 27, 2007 and
do not establish appellant’s claim.
The record contains medical reports from OWCP’s second opinion and referee
physicians, including reports from Drs. Framjee, Jordan, Smith and Soo dating from October 10,
2007 to April 16, 2009. These reports were obtained for the purpose of ascertaining opinions
regarding appellant’s current disability and/or work capability. They did not address whether
appellant was disabled during any period from September 23, 2005 through February 23, 2007.
Therefore, the reports are not relevant to the issue before the Board and are of limited probative
value.

15

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

16

See Amelia S. Jefferson, supra note 6.

17

Alfredo Rodriguez, 47 ECAB 437 (1996).

18

Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).

6

Because appellant has not submitted any probative medical opinion evidence to show that
she was disabled for the period September 23, 2005 through February 23, 2007, as a result of her
accepted employment injury, the Board finds that OWCP properly denied her claim for wageloss compensation.
CONCLUSION
The Board finds that appellant has not established that she was disabled for work and
entitled to wage-loss compensation for the period September 23, 2005 through
February 23, 2007.
ORDER
IT IS HEREBY ORDERED THAT the October 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 30, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

